DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2021-020522 was received on 20 December 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 18 November 2021 and 08 July 2022 have been considered by the examiner.

Drawings
The drawings filed on 18 November 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Takada (US PGPub 2018/0056697 A1).
With regard to Claim 1, Takada discloses a mobile printer (Fig. 1; 100), comprising: an RFID writer capable of writing information to an RFID tag (¶0020-0021; Fig. 1; RFID tag 25); and a print head storing decolorable ink and configured to discharge decolorable ink (¶0010; 0073, instead of toner image and head, may form an image by an inkjet method).
Note: “mobile” printer can broadly be reasonably interpreted as being movable in any way, and not affixed to the ground or the wall.  Thus, a desktop printer, such as that shown in Fig. 1, is mobile as can be placed on any surface and transported to any location for use.

With regard to Claim 2, Takada further discloses wherein the decolorable ink discolors with heat (¶0024).

With regard to Claim 4, Takada further discloses a discoloring unit configured to discolor the decolorable ink (¶0024; fixing unit 29).

With regard to Claim 6, Takada further discloses wherein the discoloring unit comprises a heating element (¶0024).

With regard to Claim 9, Takada further discloses a housing having a first side and second side (Fig. 1), wherein the print head is on the first side (head 35Y closer to left side as shown in Fig. 1), and the RFID writer is on the second side (writer 25 closer to right side of housing  3 as shown in Fig. 1).

With regard to Claim 10, Takada further discloses a plurality of rollers on the first side (rollers 33, 34; Fig. 1).
With regard to Claim 12, Takada further discloses an input unit on the second side (Fig. 1; control panel 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Tsuyoshi et al. (EP1391486 A1).
With regard to Claim 3, Takada does not explicitly disclose wherein the decolorable ink discolors with ultraviolet light.
The secondary reference of Tsuyoshi discloses wherein the decolorable ink discolors with ultraviolet light (¶0001).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discoloration of ink with UV light of Tsuyoshi, with the mobile printer of Takada, in order to easily erase letters and images from media surfaces, as taught by Tsuyoshi (¶0004) and as a matter of design choice.

With regard to Claim 7, Takada does not explicitly disclose wherein the discoloring unit comprises an ultraviolet light source.
The secondary reference of Tsuyoshi discloses wherein the discoloring unit comprises an ultraviolet light source (¶0001; 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the discoloration of ink with UV light source of Tsuyoshi, with the mobile printer of Takada, in order to easily erase letters and images from media surfaces, as taught by Tsuyoshi (¶0004) and as a matter of design choice.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Katano Yasuo et al. (WO 0051819 A1), hereinafter Katano, using a machine translation.
With regard to Claim 5, Takada does not explicitly disclose wherein the discoloring unit is a rubber member.
The secondary reference of Katano Yasuo discloses a rubber member as a discoloring unit (pg. 32, last paragraph to pg. 33, ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rubber member of Katano Yasuo, with the mobile printer of Takada, in order to easily remove the ink from the surface of the recording medium, as taught by Katano Yasuo (pg. 32, last paragraph to pg. 33, ¶4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Kamijima (US PGPub 2020/0130390 A1).
With regard to Claim 8, Takada does not explicitly disclose a position sensor configured to detect a relative position of the print head with respect to a print medium.
The secondary reference of Kamijima discloses a position sensor configured to detect a relative position of the print head with respect to a print medium (¶0044; 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position sensor of Kamijima, with the printer of Takada, in order to accurately print/discharge an image to the media surface, as taught by Kamijima (¶0061).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Silverbrook et al. (US PGPub 2006/0250461 A1), hereinafter Silverbrook.
With regard to Claim 11, Takada does not explicitly disclose a position sensor configured to detect a relative position of the print head with respect to a print medium based on rotation of at least one of roller of the plurality of rollers.
The secondary reference of Silverbrook discloses a position sensor configured to detect a relative position of the print head with respect to a print medium based on rotation of at least one of roller of the plurality of rollers (¶0776).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position sensor of Silverbrook, with the printer of Takada, in order to adjust the operation of the printhead in response to variations in roller speed to remove artifacts from the printing, as taught by Silverbrook (¶0807).

Claim 13-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Makley et al. (WO 2011163548 A1), hereinafter Makley.
With regard to Claim 13,  Takada discloses a merchandise tag rewriting printer (Fig. 1; Abstract), comprising: a housing having a first side and a second side (Fig. 1; housing 3), the housing being sized to be hand-held; an RFID writer on the second side of the housing, the RFID writer being capable of writing information to an RFID tag; and a print head on the first side of the housing, the print head storing decolorable ink and configured to discharge decolorable ink onto a merchandise tag disposed to face the first side of housing.
Takada does not explicitly disclose wherein the housing is designed to be handheld, however this feature is seen to be an inherent teaching of the device, since touching the printer with one’s hand is broadly reasonably interpreted as “holding” or “hand-holding” the printer.
Regardless, the secondary reference of Makley discloses the housing being sized to be hand-held (Figs. 1-2); an RFID writer on the second side of the housing (¶0068), the RFID writer being capable of writing information to an RFID tag (¶0068); and a print head on the first side of the housing (¶0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handheld housing with RFID and head of Makley, with the printer of Takada, in order to have a hand-held portable labeler/printer having an array of features and functions which is relatively elegant in its simplicity and operation and provides improvements over currently known hand-held labelers/printers, as taught by Makley (¶0006).

With regard to Claim 14, Takada further discloses  a roller on the first side of the housing and configured to guide the merchandise tag past the print head (Fig. 1; ¶0021-0024, rollers 33, 34).

With regard to Claim 16, Takada further discloses a discoloring unit on the housing and configured to discolor the decolorable ink (¶0024; fixing unit 29).

With regard to Claim 18, Takada further discloses wherein the discoloring unit comprises a heating element (¶0024).

With regard to Claim 19, Takada further discloses a discoloring unit on the housing and configured to discolor the decolorable ink (¶0024).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Makley, and further in view of Silverbrook.
With regard to Claim 15, Takada-Makley does not explicitly disclose a position sensor configured to detect a relative position of the print head with respect to the merchandise tag based on rotation of the roller.
The tertiary reference of Silverbrook discloses a position sensor configured to detect a relative position of the print head with respect to a print medium based on rotation of at least one of roller of the plurality of rollers (¶0776).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the position sensor of Silverbrook, with the printer and merchandise tag  and combination of Takada-Makley, in order to adjust the operation of the printhead in response to variations in roller speed to remove artifacts from the printing, as taught by Silverbrook (¶0807).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takada, in view of Makley, and further in view of Katano Yasuo.
With regard to Claim 17, Takada discloses a discoloring unit at an edge portion of the housing (Fig. 1; unit 29; fixing machine 29 located at edge of output from housing), but Takada-Makley does not explicitly disclose wherein the discoloring unit is a rubber member at an edge portion of the housing.
The tertiary reference of Katano Yasuo discloses a rubber member as a discoloring unit (pg. 32, last paragraph to pg. 33, ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rubber member of Katano Yasuo, with the combination of Takada-Makley, in order to easily remove the ink from the surface of the recording medium, as taught by Katano Yasuo (pg. 32, last paragraph to pg. 33, ¶4).

With regard to Claim 20, Takada-Makley does not explicitly disclose wherein the discoloring unit is a rubber member.
The tertiary reference of wherein the discoloring unit is a rubber member (pg. 32, last paragraph to pg. 33, ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rubber member of Katano Yasuo, with the combination of Takada-Makley, in order to easily remove the ink from the surface of the recording medium, as taught by Katano Yasuo (pg. 32, last paragraph to pg. 33, ¶4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853